Opinion by
Keefe, J.
It appeared that the advances of the appraiser resulted from the disallowance of certain discounts. The petitioner testified that he consulted with the appraiser prior to making entry and that, in addition, every endeavor was made to obtain the foreign value of the articles. From a consideration of the evidence presented the court was of the opinion that in making the' entries the petitioner was without intention to conceal or misrepresent the facts or to deceive the appraiser as to the value of the merchandise. The petition was therefore granted.